Exhibit 10.1

 

                 OPERATING LICENSE AGREEMENT AND MINING PRODUCTION

 

OPERATING LICENSE AGREEMENT AND MINING PRODUCTION participating on one hand MR.
ALAIN FRENCH in as president, CEO and Company representative SANTO MINING CORP.
Who is hereinafter called the “Operator"  and on the other the MR. MANUEL
MARTINEZ AGUIRRE company representative of COMPAÑIA  MINERA LOS ANGELES DEL
DESIERTO SA DE CV hereinafter called the “CONCESSIONAIRE”  who both agree to the
following terms and conditions:

 

D E C L A R A T I O N E S

 

 

1. - “CONCESSIONAIRE” in its capacity as holder of the following mining claims
and attached copies of certificates A, B, C and any related transfer contract
declares:

 

A. THE ANGEL OF THE DESERT, concession No. 232980, effective of 25 November 2008
to 24 November 2058, with an area of 147.8712 hectares, located in Ocampo,
Coahuila.

 

B. THE VALERIA, Concession No.228996, effective from 27 February 2007 to 26
February 2057, with an area of 360 hectares, located in Ocampo, Coahuila.

 

C. The Blue Lightning, Concession  No. 232961, effective November 25, 2008 to
November 24, 2058, with an area of 219 hectares, located in Ocampo, Coahuila.

 

and therefore the preferential right to exploit the minerals existing its
concessions which it owns and to obtain any financial profit from them.

 

It also continues to show that it is a company legally incorporated under the
laws of the United Mexican States for the purpose of exploring, exploiting and
processing of mining minerals found in them.

 

2. - "OPERATOR" states that it is a company legally incorporated under the laws
of the State of Nevada in the United States and its corporate purpose of
exploring, exploiting and processing of mining minerals in concessions, it also
has sufficient financial and technical capacity for the extraction and
processing of minerals and different substrates and their byproducts. 

 

C L A U S ES

 

 

FIRST. - "CONCESSIONAIRE"  according to rights under the Mining Law in force,
authorizes the “operator"  to develop mining activity (exploration, extraction,
production, processing,



--------------------------------------------------------------------------------

 

handling, milling and whatever other products) needed to extract minerals in the
designated area described in the second clause of this contract.

 

The agreement exclusively authorizes the "Operator"  to make all the investments
and works required to initiate and run a Mining Project on the concessions
DESERT THE ANGEL, THE VALERIA AND BLUE LIGHTNING and to extract the minerals,
design, build a processing plant, operate it and process the ore for sales and
marketing.

 

 

SECOND. – the "CONCESSIONAIRE"  authorizes "the operator" to work in the
indicated area, for a period of 15 years commencing from 12 March 2013 until the
day March 12, 2028 and the contract may be renewed by mutual agreement of the
parties for up to two additional terms of 15 years each term.

 

If for any reason the "OPERATOR"  decided early terminate this License Agreement
Mining before its maturity, it shall communicate its decision to
“CONCESSIONAIRE”, with 30 days advanced notice, of its intention  to withdraw
from the area at the expiry of that 30 day period.

 

 

THIRD. - The initial work area is bounded by the following UTM coordinates of
the concessions:

 

BOUNDARY

 

BEARING

METERS

UTM N

UTM E

 

EL ANGEL DEL DESIRTO 147.8712 HA

1-2

E

38.292

3,140,563.729

13R 704,672.446 

2-3

S

52.021

3,140,563.729

704,710.738

3-4

E

400.000

3,140,511.708

704,710.738

4-5

S

500.000

3,140,511.708

705,110.738

5-6

E

761.708

3,140,011.708

705,110.738

6-7

S

1,047.979

3,140,011.708

705,872,446

7-8

W

1,200.000

3,138,963.729

705,872.446

8-1

N

1,600.000

3,138,963.729

704,672.446

 

 

 

 

 

 

EL RELAMPAGO AZUL 219.0165 HA

1-2

E

1,461.700

3,140,263.729

706,010.738

2-3

S

300.000

3,140,263.729

707,472.439

3-4

E

200.000

3,139,963.729

707,472.439

4-5

S

1,029.252

3,139,963.729

707672.439

5-6

W

46.282

3,138,934.477

707,672.439

6-7

N

1,000.000

3,138,934.477

707,626.157

7-8

W

600.000

3,139,934.477

707,626.157

8-9

S

1,270.748

3,139,934.477

707,026.157

2

--------------------------------------------------------------------------------

 

 

9-10

W

1,754.711

3,138,663.729

707,026.157

10-11

N

300.000

3,138,663.729

705,272.446

11-12

E

600.000

3,138,963.729

705,272.446

12-13

N

1,048.979

3,138,963.729

705,872.446

13-14

E

138.292

3,140,011.708

705,872.446

14-1

N

252.021

3,140,011.708

706,010.738

 

 

 

 

 

 

LA VALERIA 360 HA

1-2

N

1,600.000

3,139,234.478

709,526.128

2-3

W

1,800.000

3,140,834.478

709,526.128

3-4

S

2,000.000

3,140,834.478

707,726.128

4-5

E

2,800.000

3,138,834.478

707,726.128

5-2

N

2,000.000

3,138,834.478

709,526.13

 

 

The ore in the other concessions will be held in reserve in the event it is
needed to maintain sufficient operational reserves to complete the operation
profitably.

 

 

FOURTH. – The "CONCESSIONAIRE" in consideration of the authorization referred to
in this contract, will receive a monthly payment of Forty (40)% of net income
resulting from the extraction, processing and refining of the ore extracted in
the mine, the difference (60%) is the  consideration that the ”Operator" 
receives as its share for its work, in addition the “CONCESSIONAIRE” shall
receive  the following consideration:

 

1.  The “CONCESSIONAIRE” receives as compensation the sum of U.S. $ 10,000.00
(Ten thousand U.S. Dollars) within 7 working days after the date of signature of
this contract by the “Operator". 

 

2. - As additional compensation the "Operator"  will transfer 1,000,000 (one
million) of securities shares unregistered Santo Mining Corporation in favor of
“CONCESSIONAIRE”  along with an additional amount of U.S. $100,000.00 (one
hundred thousand U.S. Dollars) which must be paid within thirty (30) days after
the “Operator" receives SEC approval of the S-1 Registration applied for on 18
March 2013, and this payment must be made on or before July 14, 2013. Similarly,
and in the event that the "Operator"  makes an advance payment which is not
specified in this contract before July 14, 2012 to the "CONCESSIONAIRE", the
“Operator" may deduct said advance payments amount from the $100,000 mentioned
above.

 

3. - Similarly, the “operator"  shall pay an advanced royalty a payment to the
“CONCESSIONAIRE”  in the amount of $ 100,000.00 (one hundred thousand U.S.
dollars) within six (6) months from the date stated in paragraph 2 of this
clause, or before January 14, 2014 whichever is later, subject to confirmation
that the “CONCESSIONAIRE”  has provided all permits required for environmental
impact normal continuous operation and performance of this contract.

 

3

--------------------------------------------------------------------------------

 

 

Should any payment be not made herein in accordance with the terms and
conditions mentioned the “CONCESSIONAIRE”  may terminate the contract, subject
to providing a grace period of up to 10 days to complete a stipulated transfer.

FIFTH. – The "OPERATOR"  will perform mineral extraction and processing work in
the in the licensed area, in accordance with recognized and good mining
practices, mining health and safety and environmental regulations, receiving a
payments of sixty (60)% profit monthly for its activity after processed minerals
and metals are refined.

 

1. The “CONCESSIONAIRE”  and / or their authorized representatives may inspect
the mining works whenever they deem necessary, agreeing not to interfere with
the "Operator’s". work. Any technical or financial information obtained
pertaining to mineral resources or reserves from the area covered by this
contract shall be for the exclusive use of the parties which they may use at
their discretion.

 

2. The "OPERATOR"  releases the “CONCESSIONAIRE”  from liability for all costs,
damages, actions, suits or any matter relating to the operation in the licensed
area.

 

3. - The mineral production obtained by the "Operator"  as a result of the
execution of this operating agreement, may be sold by the same freely and it
will make available the details of these sales transactions to the
“CONCESSIONAIRE”  for review and approval.

 

4. The "Operator"  shall provide necessary supplies, materials, machinery,
equipment and tools required for the development of its mining operations at its
cost. However, the “CONCESSIONAIRE” shall provide the mining permits which are
required to earn its royalty payments. Concession taxes, permits and licenses
are the responsibility of the "CONCESSIONAIRE"and maintain all contracts,
agreements and make the necessary payments to the owner of private property on
which the concessions are located. In the event that "Concessionaire"  is not
able to maintain, apply for, pay fees and obtain the rights for any permit,
concession or license or future concessions, the "OPERATOR" is authorized to
remedy the situation on his own or on behalf of “CONCESSIONAIRE”  in which case
the latter agrees to issue a special power for "the operator" to perform the
necessary steps to comply with the procedures and requirements regarding
permits, concessions and rights of concessions under this contract.

 

5. – The "OPERATOR"  will submit to "Concessionaire"  a "Monthly Production" in
a format prepared by both parties.

 

 

SIXTH. - The parties to this Contract are jointly and severally liable for
damages caused to the environment, according to the legislation.

 

This contract authorizes the “operator"  to install any type of mill or mineral
processing plant.

 

 

SEVENTH. - Compliance with rules related to Mining Safety and Health in the
authorized area defined in clause four, will be the sole responsibility of the
"Operator". 

4

--------------------------------------------------------------------------------

 

EIGHTH. - The parties may early terminate this contract by mutual agreement
without liability to the other party if any of the following circumstances
continue for a period of more than one year. In the case of any early
termination of this contract, the "Concessionaire”   grants the "OPERATOR"  an
option for a period of six months, during which time both parties will make
every effort in good faith to remedy the situation and re-start the original
contract:

 

1. - When the amount and quality of the mined ore and processed stops producing
metal is insufficiently profitable and economically viable.

 

2. - When a competent authority suspends extraction and processing operations of
minerals contained within the area referred to in this contract.

 

3. - For acts of God, natural, environmental, or human.

 

 

NINTH. - Pursuant to the provisions of Article 23 of the Mining Law in force in
the country this Operating Agreement shall be registered in the Public Registry
of Mining and be subject to the provisions of Articles 3, 4, 10, 11, 15, 19, 23,
27, 28, 29, 30, 32, 33, 34, 35a, 37, 38, 39 and other applicable provisions of
the Mining Law in force in the country.

 

 

TENTH: - The parties expressly state that there is no employment relationship
between the “operator"  workers in the performance of this contract and the
contract is not deemed a work, service or outsourcing contract with the
“CONCESSIONAIRE”.  

 

The "OPERATOR"  is the only employer of staff in the Project site and is
responsible for compliance with labor laws. The "Operator"  and the
"CONCESSIONAIRE"  may participate together in obtaining permits for the project,
including permits for explosives and any permit municipal, state or national
operation. The “CONCESSIONAIRE”  is responsible for obtaining environmental and
mining permits and shall maintain all contracts, agreements and required
payments to the owners of private property on which the concession is located
and the "OPERATOR" shall provide any technical information necessary for the
maintenance of permits.

 

 

ELEVENTH. - Both parties agree that any dispute or difference that cannot be
settled or settled  between the parties may choose one of the following options:

 

1. - Refer the dispute and disagreement to the jurisdiction and venue of the
courts and laws of the State of Nuevo Leon to settle any dispute in the
application or execution of this contract.

 

2. - Submit the dispute to international arbitration and dispute in accordance
with the Rules of Arbitration of the International Chamber of Commerce by one or
more arbitrators appointed in accordance with its regulations.


 

TWELFTH. – The "OPERATOR"  may assign the rights and obligations of this
contract to a new company of Mexican registration, which is in process of being
incorporated.

 

 

5

--------------------------------------------------------------------------------

 

 

THIRTEEN. - This contract may at any time be modified, amended or replaced in
whole or in part by mutual agreement of the parties as necessary or reasonably
required by financial institutions that have connection with the financing of
the operation.

 

 

FOURTEENTH. - Under this contract any prior agreements agreed and signed between
the parties involved are null and void.

 

The parties involved in the signing of the legal agreement are aware of the
content and scope of this contract which is executed in the city of Monterrey,
NL on the 13th day of March, 2013.

 

 

 

 

       _______________________                                      ___________________________________            
        SANTO MINING CORP                                                
COMPAÑIA MINERA LOS
ANGELES                                                                                                   

            ALAIN
FRENCH                                                                       DEL
DESIERTO SA DE CV

      REPRESENTANTE
LEGAL                                                                MANUEL
MARTINEZ

     I.D. GB Pasaporte
705244743                                                   REPRESENTANTE LEGAL

                                                                                                          I.D.

 



 

 

 

 

 

 

 

 

(NOTARY PUBLIC SEAL)

6

--------------------------------------------------------------------------------

